—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 24, 1988, resentencing defendant upon remand from this Court (128 AD2d 422) to a term of 25 years to life, upon his conviction for murder in the second degree, to run consecutively to the undischarged term on an unrelated Bronx County conviction, unanimously affirmed.
Since defendant does not claim that his sentence was invalid as a matter of law or harsh or excessive, there is no basis for modification by this Court (CPL 450.30 [1]). In any event, all of the relief requested by defendant occurs by operation of law (see, Penal Law § 70.25 [1]). Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.